EXHIBIT 99.1 Management’s Discussion and Analysis of Financial Condition and Results of Operations of Cameron International Corporation The following discussion of Cameron International Corporation’s (the Company or Cameron) historical results of operations and financial condition should be read in conjunction with the Company’s consolidated financial statements and notes thereto included elsewhere in this Annual Report. All per share amounts included in this discussion are based on diluted shares outstanding. FASBStaff Position APB 14-1, Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (including Partial Cash Settlement) (FSP APB 14-1) was adopted by the Company, effective January 1, 2009.This new standard requires the retrospective revision of prior period financial statements related to the accounting for convertible debt instruments within the scope of FSP APB 14-1.As described in more detail under “Recent Pronouncements” below, retrospective revisions to the amounts originally reflected in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008, filed with the U.S. Securities and Exchange Commissionon February 25, 2009, have been included in this Management’s Discussion and Analysis of Financial Condition and Results of Operations of Cameron International Corporation, as well as the accompanying Consolidated Financial Statements of Cameron International Corporation, in accordance with the provisions of FSP APB 14-1. No other changes from the amounts or disclosures originally reflected in the Company's Annual Report on Form 10-K for the year ended December 31, 2008, other than those necessitated by the retrospective revision provisions of FSP APB 14-1, have been included below or in the accompanying Consolidated Financial Statements of Cameron International Corporation. Overview Cameron is a provider of flow equipment products, systems and services to worldwide oil, gas and process industries. The Company’s operations are organized into three business segments — Drilling & Production Systems (DPS), Valves & Measurement (V&M) and Compression Systems (CS).
